Citation Nr: 0320824	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Richard Paul Cohen, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a right shoulder disorder.  The 
veteran subsequently perfected an appeal as to that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case in March 1996 and a Supplemental Statement of the 
Case (SSOC) in November 1996.

In an April 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder.  In that decision, the Board also 
reopened and remanded a claim of entitlement to service 
connection for a left knee disorder, and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  The veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a December 1998 Order, the Court vacated the Board's April 
1998 decision, and remanded the veteran's claims of 
entitlement to service connection for a right shoulder 
disorder and a right knee disorder.  

Thereafter, in a May 1999 decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder, and then remanded that claim to the 
RO for additional evidentiary development.  The Board also 
remanded the veteran's claim of entitlement to service 
connection for a right knee disorder.




In an April 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for a right 
shoulder disorder and a left knee disorder.  The Board also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.  The veteran once again 
appealed that decision to the Court.

In an October 2000 Order, the Court vacated that portion of 
the Board's decision dealing with the issues of entitlement 
to service connection for a right shoulder disorder and a 
left knee disorder, and remanded those claims to the Board.  
The Court also dismissed the veteran's appeal as to the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

Thereafter, in a July 2001 decision, the Board again denied 
the veteran's claims of entitlement to service connection for 
a right shoulder disorder and a left knee disorder.  He 
subsequently appealed that decision to the Court.  

While that case was pending at the Court, the veteran's 
attorney filed a brief in which he declared that the veteran 
wished to abandon the issue as to the left knee, and asked 
the Court to vacate the decision of the Board as to the right 
shoulder and remand the claim for readjudication.  The VA 
Office of the General Counsel subsequently filed a brief 
asking the Court to affirm the Board's decision.  In a 
December 2002 Memorandum Decision, the Court vacated the 
Board's July 2001 decision, and remanded this claim to the 
Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.

By letter of July 2003, the veteran's attorney requested that 
the Board remand the case to the RO, for an additional 
examination and a medical-nexus opinion.  The attorney also 
asked for the opportunity to question the examining 
physician.  The Board notes that there is no authority in the 
law for such a procedure.

REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a July 2001 decision.  The veteran subsequently 
appealed that decision, and, in December 2002, the Court 
granted the veteran's motion to vacate the Board's decision, 
and to remand the matter for readjudication.  

In the Court's December 2002 Memorandum Decision, it was 
noted that, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  The Court determined that the Board had failed to 
ensure that the veteran was provided with a medical 
examination to determine whether his claimed disability was 
related to his military service, as required by the VCAA.  
The Court also determined that the Board had failed to 
discuss whether VA had complied with the requirement by the 
VCAA that the veteran be advised as to what evidence was 
necessary to substantiate his claim, and as to his and VA's 
responsibilities under that law.  Accordingly, the Court 
concluded that a remand was necessary so that the Board could 
ensure that these notification and assistance requirements of 
the VCAA were fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should provide the 
veteran with a VA examination to determine the nature and 
etiology of his claimed right shoulder disorder, and that the 
RO should advise the veteran as to what evidence was 
necessary to substantiate his claim, and as to his and VA's 
responsibilities under the VCAA.  


The Board notes that the Court also found several additional 
errors in the Board's July 2001 decision.  However, because 
those errors deal with matters such as the method by which 
the Board weighed the evidence and applied the "benefit of 
the doubt" rule, they cannot be remedied by the Board until 
such time as this case has been fully developed and made 
ready for appellate review.  Nevertheless, the RO is advised 
to consider the Court's conclusions on these matters in 
readjudicating the veteran's claim.

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for his claimed 
right shoulder disorder.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should make arrangements for 
the veteran to be afforded an orthopedic 
examination.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should 
be advised to review the claims folder in 
conjunction with the examination, to 
include the report of a VA examination 
conducted by Dr. White in August 1999, VA 
clinical notes signed by Dr. Zahir in 
April 1996 and December 1998, and an 
April 1973 letter from Dr. Taylor.  The 
examiner should conduct an examination of 
the veteran's right shoulder and provide 
a diagnosis of any pathology found.  As 
to any disability found, the examiner 
should specifically comment on the 
etiology of that disability.  In 
particular, the examiner should comment 
on whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that the disability is related to any 
incident of military service, including 
an incident in which he fell from a 
rooftop, or whether such a relationship 
is unlikely (i.e., less than a 50-50 
probability).  Any diagnostic tests and 
studies deemed necessary by the examiner 
in order to respond to these inquiries 
should be conducted.

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


